DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
 
Applicant(s) Response to Official Action 
	  The response filed on 07/07/2021 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.












Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/001,412, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Re. Claims 21-24, 26-31, 33-34, the disclosure of the prior-filed application, Application No. 62/001,412 does not disclose the features of claim 21. 

Claim Objections
Claim 21 is objected to because of the following informalities: The claim recites “a method of decoding a transport stream, by a decoder including a layered stream having a plurality of temporal layers included in a in at least one elementary stream …”. 

For the purposes of examination, the limitation is interpreted as: “… a plurality of temporal layers included in  at least one elementary stream …”. Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 26-31, 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 recites the limitation "… receiving a video descriptor including at least one syntax element in said video descriptor that apply to the whole said layered stream …".  There is insufficient antecedent basis for this limitation in the claim. 

For the purposes of examination, the limitation is interpreted as: “… receiving a video descriptor including at least one syntax element in said video descriptor that apply to  said layered stream …” (bolded strikethrough emphasis accentuated indicating insufficient antecedent basis). Appropriate correction is required.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26-27, 29-31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., hereinafter referred to as Chen (US 2015/0195578 A1 – already of record) in view of Bordes et al., hereinafter referred to as Bordes (US 2016/0014419 A1) in further view of Vleeschauwer et al., hereinafter referred to as Vleeschauwer (US 2015/0334420 A1). 

As per claim 21, Chen discloses a method of decoding a transport stream, by a decoder including a layered stream having a plurality of temporal layers included in a in at least one elementary stream (Chen: Abstract; [0072], [0084].), the method comprising: 
(a) receiving a video descriptor including at least one syntax element in said video descriptor that apply to the whole said layered stream (Chen: Paras. [0182]-[0183] disclose decoder 30 receiving PES packets that include at least one video descriptor and Para. [0195] discloses that descriptors include syntax elements that apply to the layered stream of embedded layers.); 
(b) determining from said video descriptor at least one element that indicates whether a plurality of temporal layers are present in in said layered stream (Chen: Para. [0195] discloses that the descriptor can include an element that identifies individual temporal layers, such as non-base and base layers in the layered stream.);
(c) receiving at least one extension descriptor that extends said video descriptor for each of said plurality of temporal layers in said layered stream (Chen: Para. [0195] discloses that the descriptor received can include an extension descriptor that extends the video descriptor for each of temporal layers in the layered stream.); 
(d) determining from said at least one extension descriptor that individual layer parameters for each of said plurality of temporal layers in said layered stream are present (Chen: Para. [0195] discloses determining the presence of individual layer parameters for each layer from the extension descriptor and Para. [0515] discloses determining if HRD parameters are present for each layer from the extension descriptor.); and 
(e) decoding each layer of said layered stream according to individual layer parameters signaled (Chen: Paras. [0196], [0510]-[0515] disclose decoding each layer according to the individual layer parameters signaled.), wherein buffering for a decoding process includes: 
(i) determining buffer parameter settings for buffering each of said plurality of temporal layers in said transport stream, wherein each of said plurality of temporal layers includes a respective buffer parameter setting (Chen: Paras. [0193], [0196] disclose the decoder 30 using different buffer models for each HEVC temporal layer and Paras. [0510]-[0515] disclose each temporal layer including a buffer parameter setting which may indicate tier, level, size, etc.);
(ii) providing respective said temporal layers to individual transport stream buffers for buffering each of the respective said temporal layers in said layered stream (Chen: Paras. [0184], [0193], [0196] disclose different buffer models are used for buffering each temporal layer provided from the layered stream.);
(iii) buffering said plurality of temporal layers in said individual transport stream buffers according to said respective buffer parameter settings (Chen: Paras. [0193], [0196], [0510]-[0515] disclose the buffering each HEVC temporal layer using the individual buffers according to the buffer parameter setting.).
	However Chen does not explicitly disclose “… receiving a video descriptor … in response to said decoder providing a request to a source of said transport stream indicating a number of temporal layers supported by said decoder.”
	Further, Bordes is in the field of receiving a video descriptor in response to said decoder providing a request (Bordes: Para. [0086] discloses the decoder sends a request to the encoder for receiving the S_diff stream and Paras. [0092], [0094] disclose the S_diff stream comprising a video descriptor.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Chen and Bordes before him or her, to modify the encoding decoding system of Chen to include the receiving video descriptor feature as described in Bordes. The motivation for doing so would have been to improve quality of decompressed video sequences by providing high quality communication between transmitting and receiving components.
	However Chen-Bordes do not explicitly disclose “… said decoder providing a request to a source of said transport stream indicating a number of temporal layers supported by said decoder.”  
	Furthermore, Vleeschauwer is in the same field of endeavor and teaches said decoder providing a request to a source of said transport stream indicating a number of temporal layers supported by said decoder (Vleeschauwer: Paras. [0015]-[0016], [0083] disclose a decoder makes a request to an encoder of a transport layered stream for which enhancement layers the decoder would like to receive.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Chen-Bordes and Vleeschauwer before him or her, to modify the encoding decoding system of Chen-Bordes to include the request indicating a number of temporal layers feature as described in Vleeschauwer. The motivation for doing so would have been to improve overall compression efficiency and reduced computational complexity of both the encoder and the decoder by providing techniques that enhance the interaction between the coding components.  
 
	As per claim 22, Chen discloses the method of claim 21, wherein each said temporal layer is carried in a respective said at least one elementary stream (Chen: [0087], [0136], [0149], [0185], [0192], [0193]-[0195]; Each HEVC temporal layer is carried in elementary streams that are in a transport stream.).
 
As per claim 26, Chen discloses the method of claim 21, said buffer parameter settings are included in a video layer and/or said transport stream (Chen: [0136]-[0165], [0171], [0184]-[0207]; The decoder 30 uses a different buffer models for each layer in the transport stream depending on the content. Thus, individually determines buffer parameter settings for each layer in the transport stream.).  

	As per claim 27, Chen discloses the method of claim 21, wherein said buffer parameter settings are derived from at least one of said respective buffer parameter settings (Chen: [0136]-[0165], [0171], [0184]-[0207]; The decoder 30 uses a different buffer models for each layer in the transport stream depending on the content, which means each layer has a buffer parameter setting.).  

As per claim 29, Chen discloses the method of claim 28, wherein said buffer parameter settings are linked to respective said buffer parameter settings (Chen: [0136]-[0165], [0171], [0184]-[0207]; The decoder 30 uses a different buffer models for each layer in the transport stream depending on the content, which means buffer parameter settings are linked to respective transport stream buffer parameter settings.).

	As per claim 30, Chen discloses the method of claim 21, wherein said buffer parameter settings are received from an encoder and are encoded in said transport stream that includes said plurality of temporal layers (Chen: [0068], [0069], [0136]-[0165], [0171], [0184]-[0207]; The buffer parameter settings are received from an encoder 20 and are encoded in the transport stream that includes the plurality of HEVC temporal layers.).  
	
As per claim 31, Chen discloses the method of claim 30, wherein said buffer parameter settings received from said encoder are included in parameters in said video descriptor associated with said plurality of temporal layers (Chen: [0068], [0069], [0136]-[0165], [0171], [0184]-[0207], [0586]-[0596]; The buffer parameter settings received from an the encoder 20 are included in parameters in the HEVC video descriptor associated with the plurality of HEVC layers.).

As per claim 32, Chen discloses the method of claim 21, wherein determining said buffer parameter settings comprises pre-setting transport stream buffer parameter settings in a decoder (Chen: [0183]-[0196]; Buffer parameter settings comprise pre-setting transport stream buffer parameter settings in a decoder by reassembling access units.).
  
As per claim 33, Chen discloses the method of claim 21, wherein said signaling of said at least one extension descriptor applies to version 1 of HEVC (Chen: [0183], [0195]; The signaling of the at least one extension descriptor applies to version 1 of HEVC.). 
 

Claims 23, 24, 28, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bordes in view of Vleeschauwer in further view of Tabatabai et al., hereinafter referred to as Tabatabai (US 2019/0253726 A1 – already of record). 

	As per claim 23, Chen-Bordes-Vleeschauwer disclose the method of claim 21, wherein at least one of said buffer parameter settings specifies a bitrate for a respective said temporal layer (Chen: [0024], [0087], [0136], [0149], [0183]-[0195]; At least one of the buffer parameter settings specifies a bitrate for a respective transport stream buffer.).
	However Chen-Bordes-Vleeschauwer do not explicitly disclose “… at least one of said buffer parameter settings specifies a bitrate for a respective said temporal layer entering a respective said individual transport stream buffer.”
	Further, Tabatabai is in the same field of endeavor and teaches at least one of said buffer parameter settings specifies a bitrate for a respective said temporal layer entering a respective said individual transport stream buffer (Tabatabai: [0196]; At least one of the buffer parameter settings specifies a bitrate for a respective HEVC layer entering an individual transport stream buffer.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Chen-Bordes-Vleeschauwer and Tabatabai before him or her, to modify the encoding decoding system of Chen-Bordes-Vleeschauwer to include the bitrate temporal layer buffer feature as described in Tabatabai. The motivation for doing so would have been to improve buffer management during transmission and decoding (Tabatabai: [0003].).   






	As per claim 24, Chen-Bordes-Vleeschauwer disclose the method of claim 21, wherein at least one of said individual buffers is one of said transport stream buffers and said buffer parameter setting (Chen: [0136]-[0165], [0171], [0184]-[0207]; The decoder 30 uses a different buffer models for each layer in the transport stream depending on the content. Thus, individually determines buffer parameter settings for each layer in the transport stream.).
	However Chen-Bordes-Vleeschauwer do not explicitly disclose “… specifies a buffer size for at least one of said transport stream buffers.”
	Further, Tabatabai teaches specifies a buffer size for at least one of said transport stream buffers (Tabatabai: [0196]; Specifies a buffer size for the transport stream buffer.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Chen-Bordes-Vleeschauwer and Tabatabai before him or her, to modify the encoding decoding system of Chen-Bordes-Vleeschauwer to include the buffer size feature as described in Tabatabai. The motivation for doing so would have been to improve buffer management during transmission and decoding (Tabatabai: [0003].).

As per claim 28, Chen-Bordes-Vleeschauwer disclose the method of claim 27, wherein a supplemental enhancement information field (Chen: [0067], [0068], [0114]-[0122]; SEI fields include video streams.). 
However Chen-Bordes-Vleeschauwer do not explicitly disclose “… a supplemental enhancement information field includes said buffer parameter settings.”
Further, Tabatabai teaches a supplemental enhancement information field includes said buffer parameter settings (Tabatabai: [0196]; Supplemental enhancement information field includes the video stream buffer parameter settings.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Chen-Bordes-Vleeschauwer and Tabatabai before him or her, to modify the encoding decoding system of Chen-Bordes-Vleeschauwer to include the SEI field buffer settings feature as described in Tabatabai. The motivation for doing so would have been to improve buffer management during transmission and decoding (Tabatabai: [0003].).

As per claim 34, Chen-Bordes-Vleeschauwer disclose the method of claim 21, wherein buffer parameters for individual temporal layers are signaled using at least one of a supplemental enhancement information parameter and/or hypothetical reference decoder (HRD) parameter (Chen: [0136]-[0165], [0171], [0184]-[0207], [0306]-[0310]; Buffer parameters for individual HEVC temporal layers are signaled using HRD parameters.), 
However Chen-Bordes-Vleeschauwer do not explicitly disclose “… said buffer parameter settings including at least one of a maximum bitrate per temporal layer and/or a maximum buffer size for each temporal layer.”
Further, Tabatabai teaches said buffer parameter settings including at least one of a maximum bitrate per temporal layer and/or a maximum buffer size for each temporal layer (Tabatabai: [0026]-[0042], [0196]; The Buffer parameters including at least one of a maximum bit rate per HEVC layer and/or a maximum buffer size for each HEVC layer.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Chen-Bordes-Vleeschauwer and Tabatabai before him or her, to modify the encoding decoding system of Chen-Bordes-Vleeschauwer to include the max bitrate buffer size feature as described in Tabatabai. The motivation for doing so would have been to improve buffer management during transmission and decoding (Tabatabai: [0003].).













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571) 270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 












/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 07-11-2021